Title: To John Adams from John Browne Cutting, 11 August 1790
From: Cutting, John Browne
To: Adams, John



Dear Sir,
London Aug. 11. 1790

If ever there was a time when the volunteer exertions of a citizen of America became a duty incumbent upon him in a foreign realm—that period has existed here.
For many weeks past I have not been absent a single day from the Admiralty—sundays only excepted.  It is not for me to say how efficacious in resisting individual oppression or national mischief this unintermitting attention has proved.
I have not yet leisure to transmit either to Yourself or to Mr Jefferson a full detail of facts.  By the inclosed papers however You will obtain some information.
The press notwithstanding pacific appearances in the newspapers yet continues, throughout the British ports: but whether the british fleet is rendering thus formidable for warlike enterprize or only politic intimidation, the best informed people here can only conjecture.
The preliminary articles of a pacification between the courts of Berlin and Vienna are signed—By these it is said the house of austria must relinquish every fruit of their war with Turkey except the dismantlement or  demolition of a few turkish fortresses.  The reduction of the revolted Netherlands—is a measure that Leopold is resolved on.  Nobody will pity a race of revolutioners so debased by bigotry as to pass contentedly from the imperial yoke to that of priestly and aristocratic fabrication.
The empress of Russia has signified her consent to the Emperor that is to be—of Germany—to make a seperate peace for himself—if his affairs require it.  Firm and haughty she defies her foes and relies on her own resources for carrying on a war with Sweden & the Porte.
Very respectfully Your affectionate and most obed sert

John Brown Cutting